MARY'S OPINION HEADING                                           






                     NO. 12-05-00406-CV
NO. 12-05-00407-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JOE A. COFER,                                                 §     APPEALS FROM THE 321ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

PAMELA BRIGHT,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            These appeals are being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3(c).  The judgments in the instant cases were signed on
December 1, 2005.  Thereafter, on December 5, 2005, Appellant filed a notice of appeal in each
cause that failed to contain the information required by Rule 25.1 (e), i.e., a certificate of service
showing service on all parties to the trial court’s judgment.  
            On December 14, 2005, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notices of appeal were defective for failure to comply with Rule 25.1(e).  He
was further notified that unless he filed an amended notice of appeal in each cause on or before
January 13, 2006, the appeals would be referred to the court for dismissal.  See Tex. R. App. P. 42.3. 
            To date, Appellant has neither responded to this Court’s notice nor amended his notices of
appeal.  Because Appellant has failed, after notice, to correct his defective notices of appeal, the
appeals are dismissed for failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3(c); Feist v. Berg, No. 12-04-0004-CV, 2004 WL 252785, at *1 (Tex. App.–Feb. 11,
2004, pet. denied); Feist v. Hubert, 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler
Feb. 11, 2004, pet. denied).
Opinion delivered January 18, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)